51 N.Y.2d 966 (1980)
In the Matter of Yonkers Gardens Company, Appellant,
v.
State of New York Division of Housing and Community Renewal et al., Respondents.
Court of Appeals of the State of New York.
Argued October 15, 1980.
Decided November 18, 1980.
William A. Zutt for appellant.
Martin A. Shlufman and Harold Zucker for respondents.
Gary M. Rosenberg for Apartment House Council of Long Island Builders Institute, amicus curiae.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur in memorandum; Judge MEYER taking no part.
*967MEMORANDUM.
Determination appealed from and order of the Appellate Division brought up for review affirmed, with costs. Petitioner failed to raise before the Division of Housing and Community Renewal the issues he now argues on appeal. These arguments concerning the receipts included in petitioner's income by the division for purposes of computing a hardship rental increase under the Emergency Tenant Protection Act of 1974 (L 1974, ch 576), and the division's calculation of such an increase, may not be raised for the first time before the courts in an article 78 proceeding (see Matter of Tipon v Appeals Bd. of Dept. of Motor Vehicles, 52 AD2d 1065; *968 Matter of Lewis v Village Bd. of Trustees of Vil. of Scotia, 48 AD2d 952; cf. Matter of Levine v New York State Liq. Auth., 23 N.Y.2d 863).
Determination affirmed, etc.